Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claims 1-6, 9-16, 19, 21, 41, and 42, in the reply filed on 02/26/21 is acknowledged. Applicant further elected without traverse: a species of first and second target binding domains that bind to the same antigen, wherein the target binding domain is a soluble interleukin-2 and the target is a receptor for interleukin-2. 
Upon further consideration, the election requirement between a first and second targeting domain binding to the same or different antigens is withdrawn. Further, the election requirement for the type of soluble cytokine used as the first and second targeting domains as well as the target antigen is withdrawn.  Claims 1-6, 9-13, 16, 19, 21, 41, and 42 are examined on the merits in the present office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-13, 16, 19, 21, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a single chain chimeric antibody comprising a soluble tissue factor that does not have coagulation activity, does not reasonably provide enablement for the use any soluble tissue factor which does have coagulant activity. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims are broadly drawn to a single chain chimeric polypeptide comprising a first targeting domain, a soluble tissue factor domain, and a second targeting domain. 
The specification teaches that a “soluble tissue factor domain" refers to a polypeptide having at least 70% 10identity to a segment of a wildtype mammalian tissue factor that lacks the transmembrane domain and the intracellular domain (Page 17, Ln. 9 – 14), wherein the soluble tissue factor domain is30 not capable of binding Factor VIIa, does not convert inactive Factor X into Factor Xa, or does not stimulate blood coagulation in a mammal (Page 51, Ln. 12 – 17). Applicant has specifically produced and characterized the biological activity of an IL-2-TF-IL-2 fusion protein comprising the 219 amino acid N-terminal extracellular domain of human tissue factor (Example 3); and it was shown that the IL-2/TF/IL-2 construct provides potential therapeutic benefit in certain disease settings, including diabetes and atherosclerosis. 
The specification however does not teach that every soluble tissue factor lacks coagulant activity and can thus be used in the soluble IL-2/TF/IL-2 chimeric polypeptide to treat any disease or disorder. 
Specifically, the prior art teaches that truncated TF which is devoid of the cytoplasmic as well as the transmembrane domain, is a soluble protein having one hundred-thousandth of the 
Therefore, while the specification is enabling for making and using a IL-2/TF/IL-2 polypeptide comprising a soluble tissue factor that does not promote coagulation, it does not enable one of ordinary skill in the art to use the invention over the full scope of the claims, mainly the full scope of the genus of soluble tissue factors having coagulant activity.  
Thus, the claimed invention is not enabled over the full scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9, 10, 11, 12, 16, 19, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of co-pending Application No. 16/952,861. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding instant claim 1, the co-pending application recites a multi-chain chimeric polypeptide comprising: (a) a first chimeric polypeptide comprising: (i) a first target-binding domain; (ii) a soluble tissue factor domain; and (iii) a first domain of a pair of affinity domains; (b) a second chimeric polypeptide comprising: (i) a second domain of a pair of affinity domains; and (ii) a second target-binding domain (Claim 1). The first domain of a pair of affinity domains can be considered a ‘second target binding domain’ per the claimed invention. Thus, the co-pending claim meets the limitation of the instant claim. 	
Regarding instant claim 2, the co-pending application recites that the first target- binding domain and the soluble tissue factor domain directly abut each other in the first chimeric polypeptide (Claim 2). 
Regarding instant claim 3, the co-pending application recites that the first chimeric polypeptide further comprises a linker sequence between the first target-binding domain and the soluble tissue factor domain in the first chimeric polypeptide (Claim 3). 

Regarding instant claim 5, the co-pending application recites the first chimeric polypeptide further comprises a linker sequence between the soluble tissue factor domain and the first domain of the pair of affinity domains in the first chimeric polypeptide (Claim 5).  
Regarding instant claim 9, the co-pending application recites that the first target-binding domain binds to either a receptor for interleukin 7 or interleukin 21 and that the first domain of a pair of affinity domains binds to the second domain of a pair of affinity domains (Claim 1). Therefore, two different antigens are being bound – an interleukin receptor and a pair of affinity domains. 
Regarding instant claim 10, the co-pending application recites that the first target-binding domain and second target binding domain is an antigen- binding domain (Claim 8). 
Regarding instant claim 11, the co-pending application recites that the first target-binding domain binds to a receptor for interleukin-7 or a receptor for interleukin 21 (Claim 1). 
Regarding instant claim 12, the co-pending application recites that the first target-binding is a soluble interleukin or cytokine protein (Claim 9). 
Regarding instant claims 16 and 42, the co-pending application recites soluble tissue factor domain is a soluble human tissue factor domain (Claims 12 – 14). 
Regarding instant claim 19, the co-pending application recites a composition comprising the multi-chain chimeric polypeptide (Claims 35 and 36). 

Claims 1-5, 9, 10, 11, 16, 19, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 16-20, and 46 -81 of copending Application No. 16/555,689. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding instant claim 1, the co-pending application recites a multi-chain chimeric polypeptide comprising: (a) a first chimeric polypeptide comprising: (i) a first target-binding domain; (ii) a soluble tissue factor domain; and (iii) a first domain of a pair of affinity domains; (b) a second chimeric polypeptide comprising: (i) a second domain of a pair of affinity domains; and (ii) a second target-binding domain (Claim 1). The first domain of a pair of affinity domains can be considered a ‘second target binding domain’ per the claimed invention. Thus, the co-pending claim meets the limitation of the instant claim. 	
Regarding instant claim 2, the co-pending application recites that the first target- binding domain and the soluble tissue factor domain directly abut each other in the first chimeric polypeptide (Claim 2). 
Regarding instant claim 3, the co-pending application recites that the first chimeric polypeptide further comprises a linker sequence between the first target-binding domain and the soluble tissue factor domain in the first chimeric polypeptide (Claim 3). 
Regarding instant claim 4, the co-pending application recites that the soluble tissue factor domain and the first domain of the pair of affinity domains directly abut each other in the first chimeric polypeptide (Claim 4). 

Regarding instant claim 9, the co-pending application recites that the first target-binding domain binds to either a ligand TGF-beta receptor II and that the first domain of a pair of affinity domains binds to the second domain of a pair of affinity domains (Claim 1). Therefore, two different antigens are being bound – a ligand for a TGF-beta receptor and a pair of affinity domains. 
Regarding instant claim 10, the co-pending application recites that the first target-binding domain is an antigen- binding domain (Claim 10). 
Regarding instant claim 11, the co-pending application recites that the first target-binding domain binds to a ligand for TGF-beta receptor II (Claim 1). 
Regarding instant claims 16 and 42, the co-pending application recites soluble tissue factor domain is a soluble human tissue factor domain (Claim 18). 
Regarding instant claim 19, the co-pending application recites a composition comprising the multi-chain chimeric polypeptide (Claim 76). 

Claims 1-5, 9, 10, 11, 12, 16, 19, 41, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of copending Application No. 16/952,848. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding instant claim 2, the co-pending application recites that the first target- binding domain and the soluble tissue factor domain directly abut each other in the first chimeric polypeptide (Claim 2). 
Regarding instant claim 3, the co-pending application recites that the first chimeric polypeptide further comprises a linker sequence between the first target-binding domain and the soluble tissue factor domain in the first chimeric polypeptide (Claim 3). 
Regarding instant claim 4, the co-pending application recites that the soluble tissue factor domain and the first domain of the pair of affinity domains directly abut each other in the first chimeric polypeptide (Claim 4). 
Regarding instant claim 5, the co-pending application recites the first chimeric polypeptide further comprises a linker sequence between the soluble tissue factor domain and the first domain of the pair of affinity domains in the first chimeric polypeptide (Claim 5).  
Regarding instant claim 9, the co-pending application recites that the first target-binding domain binds to either a receptor for interleukin 12 or interleukin 18 and that the first domain of a pair of affinity domains binds to the second domain of a pair of affinity domains (Claim 1). 
Regarding instant claim 10, the co-pending application recites that the first target-binding domain is an antigen- binding domain (Claim 8). 
Regarding instant claim 11, the co-pending application recites that the first target-binding domain binds to a receptor for interleukin-12 or a receptor for interleukin 18 (Claim 1). 
Regarding instant claim 12, the co-pending application recites that the first target-binding domain is a soluble interleukin or cytokine protein (Claim 9). 
Regarding instant claims 16 and 42, the co-pending application recites soluble tissue factor domain is a soluble human tissue factor domain (Claim 12). 
Regarding instant claim 41, the co-pending application recites that the soluble tissue factor does not initiate blood coagulation (Claim 14). 
Regarding instant claim 19, the co-pending application recites a composition comprising the multi-chain chimeric polypeptide (Claim 42). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 9 – 13, 16, 19, 21, 41, and 42 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Thorpe et al. (US 2003/0219441 A1), hereinafter Thorpe. 

Thus, Thorpe meets the limitations of claims 1-5, 9 – 13, 16, 19, 21, 41, and 42. 


Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644